DETAILED ACTION
This office action is based on the claim set submitted and filed on 01/27/2021.
1- 27 have been amended. Claims 1-27 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
Claim(s) 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 26, and 27 recite “accessing, from a storage device of a remote server, a set of medicament usage events occurring within the first geographic region during a current time period”, “… during the current time period”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0008], [0115], [0116], [0122] the expected 
Claims 1, 26, and 27 recite “inputting, at the remote server, the expected medicament usage for patients in the second region into the function to adjust the expected medicament usage for patients in the first geographic region based on a comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second region”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification para [0116], using first and second (A and B) regional data to input in the analysis module, the first regional data is used by the analysis module to generate second region data. Nowhere in the specification or drawings is disclosing the adjust feature of the first region data nor perform a comparison feature between the first and second region data. 
Therefore, this limitation of claims 1, 26, and 27 is considered to be a new matter. The dependent claims 2-24 inherit the deficiency of their respective parent claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 26, and 27 recite “wherein the second geographic region neighbors the first geographic region”. There does not appear to be definition for “second geographic region neighbors the first geographic region” or what it means to for two regions/location. It is unclear exactly what the neighboring is referred to or proximity of a two regions as two location can be on the same map but very distance from each other. Further clarification and correction is required. For purposes of examination, "the second geographic region neighbors the first geographic region" is any two location on amp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-25 are drawn to a method, Claim 26 is drawn to an art of manufacturer (product), and Claim 27 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-27 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1

The limitations of independent claim 1 recites 
“accessing, …, a set of medicament usage events occurring within the first geographic region during a current time period…
identifying, …, one or more regional parameters that affect medicament usage events in the first geographic region …;
accessing, …, a parameter value recorded during the current time period for each of the one more regional parameters
inputting the accessed parameter values into a function to determine an expected medicament usage for patients in the first geographic region during the current time period;
accessing, …, an expected medicament usage for patients in a second geographic region during the current time period, wherein the second geographic region neighbors the first geographic region;
inputting, …, the expected medicament usage for patients in the second region into the function to adjust the expected medicament usage for patients in the first geographic region …;
…, determining, …, a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region
which are that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to observe data generated by a source, e.g. patient sensor(s), analyze the data such as comparing the data related to medication administration and associated contextual data, assess risk of the collected data,  and make a decision to perform an adjustment. This abstract idea could have been performed mentally using human mind (including pen and paper) and, therefore are Mental Processes. Both the instant claims and the abstract idea are defined by a series of mental steps directed to determining a user medication usage (event) and associated contextual data (e.g. location data) to identify risk assessment related to the user.

Independent claim 26 and 27 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.

Dependent Claims 2-25 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“identifies a date and time when the medicament usage event occurred” in claim 2,  
identifying where the medicament usage event occurred” in claim 3 
“accessing parameter values for one or more air pollutant parameters…”, “inputting the parameter values for the one or more air pollutant…”, “selecting a subset of the input air pollutant parameters…” in claim 8, 
“accessing a training dataset comprising parameter values for air pollutant…” in claim 9
“assigning parameter values for air pollutant parameters of the one or more regional parameters”, in claim 10, 11
“assigning parameter values for location demographic parameters of the one or more regional parameters…”, “assigning parameter values for behavioral parameters of the one or more regional parameters…”, in claim 12
“determining a set of representative parameter values recorded during for a previous time period… ”, in claim 13
“determining the set of representative parameters values by averaging parameter values for each air pollutant parameter…” in claim 14
“accessing, …, parameter values recorded for one or more geographic regions during the current time period”, “accessing the geographic label assigned to each medicament usage event…”, “interpolating the parameter values accessed from the third-party …”, “assigning the generated regional parameter values to each medicament usage event” in claim 15
“…determines …an expected number of medicament usage events for the current time period; a probability of a medicament usage event occurring during the current time period” in claim 16
implements one or more interpolation techniques to determine the expected medicament usage for patients in the first geographic region during the current time period” in claim 17
“comparing the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region”, “normalizing the expected medicament usage for patients in the first geographic region based on the comparison” in claim 18 and 19
“determining a relationship between a measurement for the air pollutant parameter in the first geographic region and the expected medicament usage for the first geographic region”, “identifying, …, one or more inflection points at which the expected medicament usage for the first geographic region increased based on a change in the measurement for the air pollutant parameter in the first geographic region”, in claim 20
“accessing, …, a threshold concentration of the air pollutant parameter”, “comparing an inflection point of the one or more inflection points to the threshold …”, “… determining that the inflection point is below the threshold concentration of the air pollutant parameter” in claim 21 
which are a concept in the context of the claim encompasses the user to manually obtain patient(s) data, contextual data, compare the data to different patient data, assign a value for the data, and compare to a threshold, which are step providing observing, judging and opinion, and the limitations reciting subsets of the above noted features and are also directed to abstract ideas for similar reasons to those given above, and the claims are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. 
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-27 recites additional element such as “sending, … , a risk report to one or more client devices within the first geographic region …” in claim 1, 26, 27, and “sending a report to a host of the third-party server to update the threshold concentration of the air pollutant parameter” in claim 21, “training the function to output a metric describing the effect of each parameter on the expected medicament usage for patients in a geographic region” in claim 9, which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post extra-solution activity, See MPEP § 2106.05(g). 
Moreover, the claimed concept, for example, “inputting” and “interpolating” in the context of the claim encompasses the user(s) the ability to apply value to a device or system (see Applicant, 0064, 0116). These elements also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). 

The claims recite other additional elements such as “processor, sensor, memory/storage, medicament devices (inhaler)” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above. The specification discloses “the medicament devices 160 may include not only sensor…” (Applicant, 0033, 0036, 0037). “Medicament devices (e.g. inhalers) are typically portable and small enough to be carried by hand for ease of accessibility when treating respiratory attacks...” (Applicant, 0034), and a high-level of computing components (processor, memory) (Applicant, 0061). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors and sensors), see MPEP 2106.05(h); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing data type, determining (risk), actions and instructions). The step “sending” as described in MPEP 2106.05(d)(II)(i) where sending (transmitting) or receiving data over a network using different communication channels amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network1. Additionally, as described in MPEP 2106.05(d)(II)(ii) utilizing a general purpose computer for performing mathematical calculations has been found to be a well-understood, routine, and 2. Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Servicesv. Sun Life - similarly, the current invention performs basic calculations (i.e. calculating risk) and does not impose meaningful limits on the scope of the claims. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11, 13-20, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0314256 A1- hereinafter Su) in view of Anandhakrishnan (US 2015/0335834 A1)

Regarding Claim 1 (Currently Amended), Su teaches a method for determining a respiratory disease risk assessment for a first geographic region, the method comprising:
accessing, from a storage device of a remote server, a set of medicament usage events occurring within the first geographic region during a current time period, wherein each medicament usage event of the accessed set of medicament usage events 1) is detected using an medicament device sensor attached to an inhaler unit that dispenses a medication as part of the medicament usage event 2) is assigned a time stamp identifying that the medicament usage event occurred during the current time period and 3) is assigned a geographic label identifying that the medicament usage event occurred within the first geographic region;
Su discloses obtaining information related to a current medication usage event by obtaining a current user location (first), time, and sensor data (Su: [FIG. 1A, 3A, 4, 7, 9, 11, 13], [Tables 1-4], [0020], [0022]; the client device 110 transmits to system 100 the user's geographical location and the time of a controller or rescue medication event, as well as information describing the event as received from the associated medicament device sensor 120 [0023], [0035]; the sensor 120 captures data about usage of the medicament device 160. Specifically, each sensor 120 captures the date and time of either controller or rescue medication event, that is, usages of either the controller or rescue medicament device 160, respectively, by the patient 111, [0041], [0043], [0054], [0069 - 0070], [0093], [0100]) 
identifying, at the remote server, one or more regional parameters that affect medicament usage events in the first geographic region based on the set of medicament usage events occurring within the first geographic region Su discloses regional parameters such as air quality, temperature, pollution, pollen level, etc. that effect or triggering the medication usage event (Su: [Table 1 – 4], [FIG. 3A, 13], [0023], [0046], [0054]; Surroundings data includes regional data about a number of geographic regions such as public spaces in residential or commercial zones where patients are physically located and may be exposed to pollutants… One example of regional data includes georeferenced weather data, such as temperature, wind patterns, humidity, the air quality index, and so on. Another example is georeferenced pollution data, including 
for each medicament usage event of the accessed set of medicament usage events,
accessing, from the storage device of the remote server, a parameter value recorded during the current time period for each of the one more regional parameters Su discloses the value recorded of regional parameter(s) at the current time period (Su: [FIG. 5 – 7], [0054]; The regional data includes information about the current weather conditions for the time and place of the rescue event such as temperature, humidity, air quality index, [0073], [0074], [0077], [0080], [0096], [0106], [0103], [Claim 1])
inputting the accessed parameter values into a function to determine an expected medicament usage for patients in the first geographic region during the current time period Su discloses inputting the parameter(s) recorder to determine an expected medication usage (Su: [Tables 3-4] [0095], [0097], [0099],[0103]-[0104], [0106], [0113], [0118], [0126]; a model module 134 generates an assessment of geographic regional risk (e.g., asthma risk, COPD risk) by identifying the key variables within the surroundings data that significantly influence medication use in a region under current or historic conditions, [Claim 1, 9, 18])
accessing, from the storage device of the remote server, an expected medicament usage for patients in a second geographic region during the current time period, wherein the second geographic region neighbors the first geographic region; Su discloses surrounding data accessed for analyses from a number of geographic regions (second geographic region) that provides current location of a patient and weather data such as pollution data (Su: [0054]; The surroundings database 137 stores non-patient data used in analyses, referred to herein as surroundings data. Surroundings data includes regional data about a number of geographic 
inputting, at the remote server, the expected medicament usage for patients in the second region into the function… a comparison of the expected medicament usage for patients in the first … to the expected medicament usage for patients in the second … Su discloses using a second input data (second region data) to generate a second expected medication usage (expected second region medication data) and compare the first input data (first region) with the second input data (second region) (Su: [0130]; The submodel 132 provides 815 a second estimate, E(Y 2), using the changed regional input data set as input data… The model module 134 compares 820 E(Y1) and E(Y2 ) to determine the impact of the changes to the regional input data, [0133], [0136]-[0137], [Claim 1, 9, 18])  
…, determining, at the remote server, a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region Su discloses a comparison of first data estimated unchanged data (first region) and the second data adjusted/changed (second region) and using the comparison to determine expected change in event data (first region) (Su: [Table 4], [FIG. 7-9], [0100]; The input data for the example of Table 4 was collected for the Louisville, Ky. area. Other models may take data from different geographic areas, and have different outputs that apply to those areas. [0103], [0126], [0127], [Claim 1, 9, 18])
sending, from the remote server over a network, a risk report to one or more client devices within the first geographic region containing information describing the risk assessment for the first geographic region Su discloses a risk estimates are provided and sent to a user/ other users (Su: (FIG. 3A, 9], [0036]; [0124]; How and when model estimates are generated and converted into actionable information sent to users may vary based on the user case and implementation of server… Model estimates may be sent to a client device for display to a user, [0127], [0132]; The map can be provided to local decision-makers to identify high-risk respiratory disease areas or to real estate applications…, [0135], [0137])
Su discloses accessing other regions (second) and related rescue events data (medicament usage) and demonstrates using a second input data (second region data) that is different than the original unchanged data (first region data) that results in predicates/estimating the expected usage according to the predictor results of the second data input (second region data) (Su: [0054]; [0130]  [0133], [0136]). However Su does not expressly disclose inputting the expected usage of second results to adjust the expected usage in the first geographic region using the second region data.
 
Anandhakrishnan teaches
a comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second region Anandhakrishnan discloses a user (first user) on a travelling route (first geographical region) while at the same time an event (rescue medication) recorded by another user (second user) at a different point of the travelling route (second geographical region) that provides an indicator of possible air quality issue/pollution providing a comparison of air quality between the two points (Anandhakrishnan: [0057]; the invention provides the mapping of medication history with respect to person's dynamic… If the system has the details of any other person travelling through a particular region 
inputting, at the remote server, the expected medicament usage for patients in the second region into the function to adjust the expected medicament usage for patients in the first geographic region based on a comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second region Anandhakrishnan discloses anticipated air pollution on a particular route used by a first user and the reported air quality data is generated by a second/other user and provide medication use data. Accordingly the medication usage is adjusted for the first user as approaching the region where polluted air is reported (Anandhakrishnan: [0057]; the invention provides the mapping of medication history with respect to person's dynamic… If the system has the details of any other person travelling through a particular region needed medication, then system may forecast about possible pollution in a proposed route of the user. The system may further generate alerts or warnings about potential need for medication in an impending route to a particular location by collecting environmental parameters from various external sources of a particular location or a route to the particular location)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Su to incorporate adjustment of medication usage based on input from other user(s) feedback (rescue medication event and environment data), as taught by Anandhakrishnan which can provide the patient information about different environments to determine the medication dose and provide healthy life (Anandhakrishnan 

Regarding Claim 2 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the time stamp assigned to a medicament usage event identifies a date and time when the medicament usage event occurred. Su discloses time and data of medication event identified and transmitted to analytical system (Su: [Table 2, 3], [0022]; the client device 110 transmits to system 100 the user's geographical location and the time of a controller or rescue medication event, [0023], [0035]; each sensor 120 captures the date and time of either controller or rescue medication event, [0036], [0070]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Regarding Claim 4 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the one or more regional parameters include at least one weather parameter, further comprising:
air temperature; relative humidity; wind speed; wind direction; station pressure; visibility; weather type; dew point; and total precipitation Su discloses weather parameters to include different measures such as humidity level (Su: [Fig 3A], [Table 2], [0054]; regional data 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the one or more regional parameters include at least one air pollutant parameter, further comprising:
a concentration of nitrogen dioxide molecules (NO2); a concentration of ozone molecules (O3 ); a concentration of sulfur dioxide molecules (SO2); a concentration of particulate matter, 2.5 micrometers or less (PM2.s ); a concentration of particulate matter, 10 microns or less (PM10 ); a pollen count; and a mold spore count Su discloses air quality data to include different concentration measure (Su: [Table 1, 2], [0081]; Air quality data may be received from the U.S. Environmental Protection Agency's (EPA)… AQI is an index of daily ambient concentrations of up to five criteria air pollutants (i.e., O3, PM, Carbon Monoxide, SO2 and NO2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the one or more regional parameters include at least one location demographic parameter for the first geographic region, further comprising:
a social vulnerability index; a composition based on race; an age distribution; a per capita income; a household size; and a level of education Su discloses census data of a location demographic parameters (Su: [Table 2, 3], [0054], [0100]; Still other models may use data collected from various groups ( e.g., age ranges, genders, socioeconomic groups, demographic groups, etc.)…, [0120]; this type of submodel may control for individual confounding including age, gender, demographic information, smoking status, education levels…, 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the one or more regional parameters include at least one health parameter, further comprising:
a level of flu prevalence for the region; a smoking rate for the region; an obesity rate for the region; a body mass index for the region associated with the medicament usage event; a health status for the region associated with the medicament usage event; a count of healthy days for the region associated with the medicament usage event; a description of the level of regional access to health care; a level of physical activity associated with the region; and a history of respiratory disease medicament usage events for the region Su discloses regional parameters that includes location characteristics such as smoking and obesity rate prevalence, medication usage, access to healthcare, etc. (Su: [Table 3], [0112]-[0113]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
accessing parameter values for one or more air pollutant parameters, weather parameters, demographic parameters, built location demographic parameters, and health parameters recorded for a first geographic region during a previous time period; and
Su discloses accessing demographics, weather, metrological, during a period of time (Su: [Tables 1–3], [FIG. 13], [0020], [0023], [0041], [0043], [0054]-[0055], [0069]–[0070], [0046], [0077]-[0078], [0080]-[0086], [0092 - 0093], [0100], [0126], [Claim 1: 14, 16
inputting the parameter values for the one or more air pollutant parameters, weather parameters, demographic parameters, location demographic parameters, and health parameters recorded for the first geographic region during the previous time period to the function to generate an output describing an effect of each of the one or more regional parameters on the expected medicament usage for the first geographic region (Su: [Table 4], [0076]; Input data used to determine a particular submodel estimate 590 may include many different types of data received from different data sources, [0099] [Claim 1, 9, 14, 16), and
selecting a subset of the input air pollutant parameters, weather parameters, demographic parameters, location demographic parameters, and health parameters parameters to input to the function based on outputs generated by the function Table 4, FIG. 7, Pars., [0072]; The submodel module 132 includes a submodel training module 505, an estimation module 510, a training database 530, a coefficient database 535, and submodel functions 540. The submodel receives input data 501 from the database server 140 and generates estimates 590 and analysis data 580, [0099]; Those submodel coefficients determined to be particularly impactful on 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 8, further comprising:
accessing a training dataset comprising parameter values for air pollutant parameters, weather parameters, demographic parameters, location demographic parameters, and health parameters recorded for a plurality of previous time periods Su discloses accessing training data set to include event parameters (Su: [0045], [0046], [0072]; The models are comprised of one or more trained submodels that generate estimates of respiratory disease risk, medicament device usage, exacerbation, and healthcare utilization…, [0074]; Submodel training data includes collected data regarding detected events as well as input data that corresponds to the collected data, [0092]) 
for each previous time period of the plurality of previous time periods, training the
function to output a metric describing the effect of each parameter on the expected medicament usage for patients in a geographic region Su discloses using the parameters data for input to train the analysis module for generating output (Su: [0076]; Input data is also used as training data along with usage event data, exacerbation data, healthcare utilization data, and other patient data to determine model parameters such as regression coefficients, [0078], [0098]; submodel training is performed using maximum likelihood estimation, which entails finding the set of 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
assigning parameter values for air pollutant parameters of the one or more regional parameters to each medicament usage event of the accessed set of medicament usage event based on the time stamp assigned to the medicament usage event Su discloses assigning a value to air pollution based on a time stamp assigned to event (Su: [Table 4], [0054]; The regional data includes information about the current weather conditions for the time and place of the rescue event such as temperature, humidity, air quality index… , [0081], [0082], [0083]; The mobile sampling interval may be based on time (e.g., every 30 seconds), [0085], [0088], [0103], [0117]; 
or
assigning parameter values for air pollutant parameters of the one or more regional parameters to each medicament usage event of the accessed set of medicament usage event such that the assigned parameter values were recorded within 24 hours of the time stamp assigned to the medicament usage event Su discloses using a provided air pollution parameter during a day (24 hrs) and uses an algorithm to determine the concentration of air pollution at any hour during the day (Su: [0085]; the data management module 136 uses an inverse distance-weighting (IDW) algorithm to estimate pollutant concentrations for locations of medicament device use per hour or per day using the AQS monitoring data… The concentration of a pollutant at location j of 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
determining a set of representative parameter values recorded during for a previous time period based on parameter values assigned to medicament usage events occurring within the previous time period Su discloses parameters recorded during a previous time period at a location (Su: [Table 4], [0047]; generates numerical estimates (also referred to as predictions) regarding respiratory disease risk, medicament device usage, and healthcare utilization for individuals and groups based on rescue medication event history and data received from data sources 180, including surroundings data and individual data, [0054], [0065], [0096], [0100], [0102], [Claims 1, 18, 20]) 
inputting the representative parameter values into the function to determine an expected medicament usage for the first geographic region during the current time period (Su: [0085], [0090], [0093], [0102], [0105],  [0117]; historical or current rescue events will be one type of input to the model, [0121], [0123], [0126]; model module 134 generates an assessment of geographic regional risk (e.g., asthma risk, COPD risk) by identifying the key variables within the surroundings data that significantly influence medication use in a region under current or historic conditions, [Claim 1, 9, 14]).


Regarding Claim 14 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 13, further comprising:
determining the set of representative parameters values by averaging parameter values for each air pollutant parameter of the one or more regional parameters and parameter values for each weather parameter of the one or more regional parameters Su discloses determining an average using a range of data and determine a mean value (Su: [Table 4], [0087]; The V results from the folds can then be averaged (or otherwise combined) to produce a single estimation, [0106]; the data management module 136 generates time-lagged environmental predictors, for example by averaging input data entries across locations over a specified time period (e.g., 3 days), [0107], [0112]; If location data are not available, regional mean statistics at the time of exposure are applied).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 15 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
accessing, from a third-party server, parameter values recorded for one or more geographic regions during the current time period Su discloses data collected from different providers (3rd party database) (Su: [Table 1, 4], [0081]; surroundings data is received from one or more data sources 160 and stored in the database server 140 until it is ready for use by the 
accessing the geographic label assigned to each medicament usage event of the set of medicament usage events Su discloses a geographical location such as patient home (geographical label) assigned at an event and determining spatial variability to different locations (labels) (Su: [0085], [0121]; a patient may experience respiratory disease symptoms and use their medicament device at home and anywhere in the community during their daily lives, therefore the spatial signal of an individual's medicament device use is not limited to one geographic neighborhood, [0123]);
interpolating the parameter values accessed from the third-party server to generate regional parameter values for the first geographic region identified by the geographic label (Su: [0121]; a patient may experience respiratory disease symptoms and use their medicament device at home and anywhere in the community during their daily lives, therefore the spatial signal of an individual's medicament device use is not limited to one geographic neighborhood, [0123]) 
assigning the generated regional parameter values to each medicament usage event of the set of medicament usage events based on the time stamp assigned to the medicament usage event (Su: [0103], [0027], [0036], [0041], [0073], [0074], [0077]; Input data that varies over time (e.g., meteorological data and air quality data) may be collected at regular intervals and may include a timestamp).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
 
Regarding Claim 16 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the function determines one of the following:
an expected number of medicament usage events for the current time period Su:[0102], [0103], [0105], [0126]; generates an assessment of geographic regional risk (e.g., asthma risk, COPD risk) by identifying the key variables within the surroundings data that significantly influence medication use in a region under current or historic conditions)
a probability of a medicament usage event occurring during the current time period (Su: [0102]; These numerical estimates may be immediate, meaning the estimated number or probability of immediate events, [0126]; The model estimates the impacts of different types of surroundings data, considering both immediate and lagged exposures).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 17 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the function implements one or more interpolation techniques to determine the expected medicament usage for patients in the first geographic region during the current time period (Su: [Table 4], [0081], [0085], [0086]; pollution concentrations at a given location and time are predicted using land use regression (LUR) techniques, [0100], [0102]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 18 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein adjusting the expected medicament usage for patients in the first region comprises:
comparing the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region Although the claim limitation is not explicitly disclosed in the applicant specification, Examiner interpreted, under the broadest reasonable interpretation, that a first and a second can be any two geographical points. Therefore, Su discloses different geographical locations [0054] and a comparison of original region data (first region) and second input data based on a predicted change (second region) (Su: [Table 4], [FIG. 7-9], [0054], [0100]; [0103], [0127], [0133], [0136]-[0137], [Claim 1, 9, 18]). However Su does not expressly comparing the tow region data. 
   Anandhakrishnan discloses a user (first user) on a travelling route (first geographical region) while at the same time an event (rescue medication) recorded by another user (second user) at a different point of the travelling route (second geographical region) that provides an indicator of possible air quality issue/pollution providing a comparison of air quality between the two points (Anandhakrishnan: [0057]; the invention provides the mapping of medication history with respect to person's dynamic… If the system has the details of any other person travelling through a particular region needed medication, then system may forecast about possible pollution in a proposed route of the user. The system may further generate alerts or warnings about potential need for medication in an impending route to a particular location by collecting environmental parameters from various external sources of a particular location or a route to the particular location)
normalizing the expected medicament usage for patients in the first geographic region based on the comparison Su discloses analyzing and providing a mean (normalized/average) for a geographical region (Su: [Table 4], [0097], [0100], [0107], [0127], [0133])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 19 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein adjusting the expected medicament usage for patients in the first geographic region comprises:
comparing the expected medicament usage for patients in the first geographic region to an expected medicament usage determined for each of one or more selected geographic regions neighboring the first geographic region; Su discloses a map providing a score for every region based on data obtained by geographic units in every region and the map shows a comparisons of score (Su: [0127], [0132]; The score assigned to each geographic unit may be used to create a map. The map can be provided to local decision-makers to identify high-risk respiratory disease areas or to real estate applications, [0137], [Claim 18])
normalizing the expected medicament usage for patients in the first geographic region based on the comparison Su discloses the number of geographical units in a region providing a model module providing a mean for risk score for geographic region (Su: [0133]; The request includes information about the geographic units, including how many geographic units the map will have and the location and boundaries of the geographic units. For each geographic unit, the submodel module 132 determines 910 a usage estimate E(Y) … The model module 134 determines 915 a respiratory disease risk score based on each usage estimate [Claim 18, 20]).


Regarding Claim 20 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
for an air pollutant parameter of the one or more regional parameters, determining a relationship between a measurement for the air pollutant parameter in the first geographic region and the expected medicament usage for the first geographic region identifying, based on the relationship, one or more inflection points at which the expected medicament usage for the first geographic region increased based on a change in the measurement for the air pollutant parameter in the first geographic region Su discloses air pollution association of inhaler usage to the predictor which provides negative or positive value (Su: [Table 4], [0100], [0130]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 22 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the risk report comprises informational content regarding the expected medicament usage for patients in the first geographic region, a subset of the one or more regional parameters responsible for a change in the risk assessment for the first geographic region compared to a previous time period Su discloses risk notification sent to a user device providing information such as recommendation for the expected usage and data of the submodels such as environment data (Su: [0130], [0135], [0137], [0139]; The model generates personalized insights generated about environmental conditions in which a user has 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 23 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 22, wherein the risk report further comprises informational content regarding the expected medicament usage for patients in the first geographic region, a recommendation regarding how to prevent future medicament usage events while a patient is located within the first geographic region, the recommendation based on the subset of the one or more regional parameters responsible for the change in the risk assessment for the first geographic region Su discloses a recommendation provided to user help reduce or prevent unplanned future medication events (Su: [FIG. 7], [0124]; The client communication module 135 may receive information from a client device 110 for use in generating the estimates. Information received from the client device 110 may include the device location, usage event information, and other user information [0132], [0135]; The map can be provided to local decision-makers to identify high-risk respiratory disease areas or to real estate applications … to make recommendations about where families should purchase a home or rent based upon their health conditions… to reduce the burden of respiratory disease should occur to address the impacts of shifting environmental or built environment factors, [0139]; …The insights may be paired with actionable information, based on national guidelines, about how the user can address these sensitivities through behavior change, trigger avoidance, mitigation or other activities, [0142], [0144], [Claim 1, 9])


Regarding Claim 24 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the risk report further comprises an aggregate risk map for the first geographic region during the current time period, wherein the aggregate risk map further comprises a distribution of risk assessments within the first geographic region based on the parameter values recorded during the current time period Su discloses a map is generated using the geographical units data that indicates a risk score for every location/region the unit(s) is/are in (Su: [FIG. 7, 9], [0124]; The model modules 134 may use model estimates to create visualizations or other user interface constructs such as maps, [0132]; the model module 134 generates a national respiratory disease risk map and score, where the risk of respiratory disease medication use, exacerbations, or healthcare utilization is defined geographically based upon underlying surroundings data. Geographic units, including metropolitan areas, counties, zip codes [0133], [0136])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 25 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, wherein the risk report further comprises a plurality of parameter risk maps for the first geographic region during the time period, wherein each parameter risk map of the plurality of parameter risk maps comprises a distribution of risk assessments within the first geographic region based on individual parameter values recorded for the first geographic region during the current time period Su discloses the model module generating the risk map is also generating the location/region risk using surrounding data variables during current conditions (Su: FIG. 7, 9-11], [0124], [0126]; a model module 134 generates an assessment of geographic regional risk ( e.g., asthma risk, COPD risk) by identifying the key variables within the surroundings data that significantly influence medication use in a region under current or historic conditions [0133]:
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claims 26 and 27, the claims recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.


Claims 3, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0314256 A1- hereinafter Su) in view of Anandhakrishnan (US 2015/0335834 A1) as mentioned in claim 1 above, and in view of J. Su et al. (“Feasibility of Deploying Inhaler Sensors To Identify The Impacts of Environmental Triggers And Built Environmental Factors On Asthma Short - Acting Bronchodilator Use” - hereinafter J. Su).

Regarding Claim 3 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, 

J. Su teaches
...wherein the geographic label assigned to a medicament usage event includes a latitude and longitude identifying where the medicament usage event occurred. J. Su discloses determining the geographic coordinates (latitude and longitude) of medication event location (J. Su: [p. 257, col 1]; A location of inhaler use at a specific time and day was linked to the land cover data based on the latitude and longitude information recorded by participants’ smartphones)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Su and Anandhakrishnan to provide the geographical label to include coordinates, as taught by J. Su which helps providing data and location characteristics relevant to health event that influences the pattern of symptoms (J. Su: [p. 254]; residential address does not capture the full signature of exposure… These limitations make it challenging to identify when and where asthma symptoms occur, and how personal environmental exposures might influence the pattern of symptoms, [p. 257]).

Regarding Claim 10 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
assigning parameter values for air pollutant parameters of the one or more regional
parameters to each medicament usage event of the accessed set of medicament usage event by identifying an air quality monitoring station … of the first geographic region Su discloses using the geographical units boundaries to provide parameters (Su: [0133], [0137])
assigning parameter values for air pollutant parameters of the one or more regional parameters to each medicament usage event of the accessed set of medicament usage event Su discloses monitoring station to provide air quality data for a geographical region (Su: [0081]; Air Quality Index (AQI) data is received from available monitoring stations, [0085, [0088]; Pollen data may be received from local monitoring stations that include counts for mold spores, and tree, grass and weed pollen)
However Su and Anandhakrishnan do not expressly discloses identifying the air quality monitoring station and boundaries. 
J. Su teaches 
identifying an air quality monitoring station within a climate region of the first geographic region; identifying an air quality monitoring station within a boundary of the first geographic region J. Su discloses location and limits (boundaries) of different monitoring stations (J. Su: [Fig. 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Su and Anandhakrishnan to provide the geographical label to include coordinates, as taught by J. Su which helps providing data and location characteristics relevant to health event that influences the pattern of symptoms (J. Su: [p. 254]; residential address does not capture the full signature of exposure… These limitations make it challenging to identify when and where asthma symptoms occur, and how personal environmental exposures might influence the pattern of symptoms, [p. 257]).

Regarding Claim 12 (Currently Amended), ), the combination of Su and Anandhakrishnan teaches the method of claim 1, further comprising:
assigning parameter values for location demographic parameters of the one or more regional parameters to each medicament usage event of the accessed set of medicament usage event such that the assigned parameter values were recorded within … the time stamp assigned to the medicament usage event Su discloses a time stamp of starting the monitoring of the patient medication usage and assigning demographic parameters over a period of time (Su: [Table 3], [0045], [0055] All of the items of data above may vary over time, and as such the data itself may be indexed by time, for example separate data points may be available by time of day (including by minute or hour), or over longer periods such as by day, week, month, or season. [0077] Input data may be constant (i.e., not time dependent) or it may vary over time. As such the data itself may be indexed by time, for example separate data points may be available by time of day (including by minute or hour), or over longer periods such as by day, week, month, or season., [0093], [0112]; For each patient using this model, individual data includes tracked start date, end date and active days the patient has recorded medicament device use… the submodels control for person-level confounding by including race, ethnicity, gender, [0113]), 
assigning parameter values for behavioral parameters of the one or more regional parameters to each medicament usage event of the accessed set of medicament usage event such that the assigned parameter values were recorded within … the time stamp assigned to the medicament usage event Su discloses a time stamp of starting the monitoring of the patient medication usage and assigning behavior parameters over a period of time (Su: [Table 3], [0045], [0055] All of the items of data above may vary over time, and as such the data itself may be indexed by time, for example separate data points may be available by time of day (including by minute or hour), or over longer periods such as by day, week, month, or season. [0077] Input data may be constant (i.e., not time dependent) or it may vary over time. As such the data itself 
However Su and Anandhakrishnan do not expressly discloses assigning a parameter values with in at least a year or more. 
J. Su teaches 
the assigned parameter values were recorded within at least a year of the time stamp assigned to the medicament usage event J. Su discloses recording a usage of inhaler and recording demographics and behavior (e.g. smoking) over at least a year or more (J. Su: [Table 1], [FIG. 2], [p. 257, col 2]; … participants across Jefferson County who passively recorded their rescue inhaler use from 13 June 2012 to 28 February 2014. Of the 140 participants, 80 of them provided demographic information…).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Su and Anandhakrishnan to provide the geographical label to include coordinates, as taught by J. Su which helps providing data and .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0314256 A1- hereinafter Su) in view of Anandhakrishnan (US 2015/0335834 A1) as mentioned in claim 1 above, Cohen et al. (AU 2017200452 A1- hereinafter Cohen).

Regarding Claim 21 (Currently Amended), the combination of Su and Anandhakrishnan teaches the method of claim 20, further comprising:
accessing, from a third-party database, a threshold concentration of the air pollutant parameter Su discloses accessing EPA and other databases (third party) to obtain the daily or hourly air quality levels (threshold) (Su: [Table 1, 2, 4], [0081]; The AQS pollutant data are collected at different temporal resolutions, including: hourly concentrations for NO2 and SO2 , daily concentrations for PM2 _5 and PM10, a daily mean of 8 hour maximum for 0 3 , and mean daily values for AQI [0089]-[0090], [0130]).
comparing an inflection point of the one or more inflection points to the threshold concentration of the air pollutant parameter Su discloses comparing variance of concentration and provide a difference level on daily bases (Cohen: [Table 2, 4], [0100]; model outputs may not only be compared within a single set of input data, but across different sets of input data to gain further insights)
responsive to determining that the inflection point is below the threshold concentration of the air pollutant parameter, sending a report to a host of the third-party server … the threshold concentration of the air pollutant parameter Su discloses sending a notification of risk score based on the level of environmental parameters (air pollution level) to third party (Su: [0132], [0133]).
However Su and Anandhakrishnan do nor teach sending a report or notification for updating the threshold level.
Cohen teaches
sending a report to a host of the third-party server to update the threshold concentration of the …parameter Cohen discloses notifying a change in the threshold level and notify (provide a report) to the other parties and facilitate modifying threshold level(s) (Cohen: [0035], [0036]; The remote monitoring system can also be used to view historical information about the monitored glucose levels of the host and modify notification rules, such as the threshold levels that trigger notifications, [0046]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Su and Anandhakrishnan to provide a notification to a third party and to update the threshold level, as taught by Cohen which helps patients to manage their health and medical symptoms and provide recommendation [Cohen: [0167]).

Response to Amendment
Applicant's arguments filed 01/27/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the claim objections, page 18, 
Examiner acknowledge the objection in the previous OA has been corrected.

Applicant's arguments with respect to the 35 U.S.C. § 112(b) page 18-20
In response to the claims amendment, Examiner withdraw the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 page 20-23
In response to the Applicant argument that “the claimed steps, as amended, can only be performed using a particular combination of technical components and cannot be performed mentally”, as recited, Examiner disagree. The claims, interpreted under the broadest reasonable interpretation, recite steps that covers performance of the limitation(s) by mind but for the recitation of generic computer components as according to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. The claimed concept of the invention is still performed by a generic computer or using a generic computer to perform the concept and the courts have repeatedly found the merely adding general purpose computing devices as tools to 
In response to the Applicant argument that amended claim 1 a discloses an improvement in the field of automated respiratory disease risk management using data derived from conditions in a geographic region … the amended claims are integrated into a practical application of the claims because they recite an improvement in a technical field and are patent eligible under Prong Two of Step 2A”, as recited, Examiner respectfully disagree. Examiner asserts that the claimed invention, under the broadest reasonable interpretation recites a concept of obtaining sensor parameters for determining patient(s) usage of a medication and using the data to determine a risk by comparing to known data. The steps apply the exception using a generic computer component and even in combination, these additional elements appear to merely automate a manual process (Applicant, 0030, 0103). Collecting data that is related to the patient medication usage and contextual information associated with a location of the medication usage does not improve a system and does not improve a technical issue rather is addressing an administration/ medical issue related to an recommended locations, the claims do not recite any 
Hence, Examiner remains the 101 rejections of claims 1, 26 and 27, which have been updated to address Applicant's amendments and remarks.

Applicant's arguments with respect to the 35 U.S.C. § 103 page 23-24
In response to the applicant argument that “Su does not disclose “inputting, at the remote server, the expected medicament usage for patients in the second region into the function to adjust the expected medicament usage for patients in the first geographic region based on a comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second region””, as recited, Examiner respectfully disagree. The Applicant argument is directed to features that were not recited in the previous OA. Nevertheless, Examiner asserts that the amended claims as recited, interpreted under the broadest reasonable interpretation, discloses a two locations point and using the information available at each location to compare and provide an action, e.g. adjust data input at the original location. Examiner has added a new reference “Anandhakrishnan” teaching anticipated air pollution on a particular route used by a first user and the reported air quality data is generated by a second/other user and provide medication use data. Accordingly the medication usage is adjusted for the first user as approaching the region where polluted air is reported (see. [0057]).
As such, Applicant's remarks with regard to Su in claim 1 are moot in light of the inclusion in the claim above. The 103 rejections of independent claims 26 and 27 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 UTECH et al. (US 2014/0214199), [0054] [0056]; Akradi (US 2012/0191469), [0094]; Wade (US 2017/0199189) [0135];
        2Tehrani (US2008/0236582) [Fig 4A,C,D]; Hoffman et al. (US 2014/0358576) [0069], [0074]